United States Court of Appeals
                                 For the Seventh Circuit 
                                 Chicago, Illinois  60604 


                                        October 5, 2017 
 
 
                                             Before 
                              
                             DANIEL A. MANION, Circuit Judge 
                             MICHAEL S. KANNE, Circuit Judge 
                             DAVID F. HAMILTON, Circuit Judge 
                              
No. 16‐1754                                                         
 
                                                      
ILLINOIS BIBLE COLLEGES                              Appeal from the United States  
ASSOCIATION, et al.,                                 District Court for the Northern 
                        Plaintiffs‐Appellants,       District of Illinois, Eastern Division. 
  v.                                                  
                                                              
LINDSAY K. H. ANDERSON, Chair of                     No. 15‐cv‐00444 
the Illinois Board of Higher Education,               
                         Defendant‐Appellee.         Sharon Johnson Coleman, Judge. 
 
 
 
 
                                           O R D E R 
 
        The opinion released on August 29, 2017, is amended as follows: page 13, second 
full paragraph, line 3, “Establishment” is changed to read “Free Exercise.” 
 
        On consideration of the petition for rehearing and suggestion for rehearing en 
banc filed by plaintiffs‐appellants on September 15, 2017, no judge in active service has 
requested a vote and all judges on the original panel have voted to deny rehearing.  The 
petition is therefore DENIED.